DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 9-16 are pending. 

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The Information Disclosure Statement filed 04/06/2020 is acknowledged by the Examiner. 

Claim Objections

4.	Claims 9-16 are objected to because of the following informalities: 
Claim 9 line 15 recites “the facility” which should read “automation technology facility”, 
Claim 9 line 15 recites “the other communication” which should read “a previous communication”.
Claim 9 line 16 recites “the previous communication” which should read “a previous communication”.
Claim 9 line 18 recites “the control unit” which should read “a control unit”. 
Claim 13 and claim 15 recite “the gateways” which should read “a plurality of gateways” or similar wording. 
Claim 14 recites “the respective gateway” which should read “a respective gateway”.
Dependent claims 10-16 include the same objected limitations as independent claim 9 and are therefore objected to for similar reasons as claim 9. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al, US 6,047,222 (as cited in the IDS dated 04/06/2020) hereafter Burns in view of Ansari et al, US 2015/0347683 hereafter Ansari. 

As for claim 9, Burns discloses:
A method for operating an automation technology facility in which at least one field device is used, the method including: 
providing a first and a second gateway including a first communication interface, respectively (Burns, figure 12, column 19, lines 8-20, Providing a first bridge 134 and second bridge 140 including a first communication interface); 
connecting a first gateway via a first communication network to the field device using the first communication interface (Burns, figure 12, 132, 134, 136, 142, column 19, lines 8-20, The second bridge 134, is connected to the field device 132 via the redundant connection 136/142); 
connecting a second gateway via a second communication network to the field device using the second communication interface (Burns, figure 12, column 19, lines 8-20, column 19, line 25-30, Connecting the second bridge 140 via the second network loop 112 to the field device 132 using the second redundant connection 136/142);
wherein the first communication network and the second communication network are operating in parallel (Burns figure 12, column 19, line 24-30, The first network loop 112 and the second network loop 113 are operating in parallel/redundantly) 
connecting the first and the second gateway to an operating unit (Burns, figure 12, 106, 134, 140, column 19, line 24-30, Connecting the first bridge 134 and the second bridge 140 to the controller 106); 
connecting the first communication network and the second communication network to a control room of the facility (Burns, figure 12, column 19, line 20-30, Connecting the first network loop 112 and the second network loop 113 to the computer 102. It is implicit to the teachings of Burns that a computer/server is at a room/facility/location); 
establishing a communication connection by the control room for communication with the first communication network or the second communication network (Burns, figure 12, column 19, line 20-30, Establishing a connection by the computer/server/”control room” 102 with the first network loop 112 and the second network loop 113 to the computer 102. It is implicit to the teachings of Burns that a computer/server is at a room/facility/location); and 
switching over to the other communication network by the control room and establishing a communication connection therewith if a problem is detected in the previous communication connection (Burns, column 10, lines 6-35, Switching over by deactivating the primary loop and activating the alternative/redundant loop if a failure is detected in the alternative/redundant/previous loop/connection); 
wherein the control unit continuously analyses the first communication network and the second communication network and, in the event of a control room switchover Burns, column 15, lines 35-67, column 16, lines 1-11, Continuously monitoring the primary loop and the alternative/redundant loop),
switches over to the gateway of that network which actively has a communication connection with the control room (Burns, column 15, lines 35-46, Switching over to the device which has the active connection. It is implicit to the teachings of Burns that a computer/server is at a room/facility/location).

Burns does not explicitly disclose wherein communication access to the first gateway is realized in the control unit via a first driver in the control unit; wherein communication access to the second gateway is realized in the control unit via a second driver in the control unit. 

However, Ansari discloses wherein communication access to the first gateway is realized in the control unit via a first driver in the control unit (Ansari, [0051], [0053], [0155], FIG. 2A, FIG. 2B, The communication access of a gateway is realized in the device drivers in the device driver layer 104 in the hardware component 102 which includes the CPU/control unit/processor device 152); wherein communication access to the second gateway is realized in the control unit via a second driver in the control unit (Ansari, [0051], [0053], [0155], FIG. 2A, FIG. 2B, The communication access of a gateway is realized in the device drivers in the device driver layer 104 in the hardware component 102 which includes the CPU/control unit/processor device 152). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burns with wherein communication access to the first gateway is realized in the control unit via a first driver in the control unit; wherein communication access to the second gateway is realized in the control unit via a second driver in the control unit as taught Ansari to provide a layer architecture to minimize of dependencies between functions in different layers and to facilitate reuse or sharing of logic across the layers to provide a managed service framework (Ansari, [0050]).

As for claim 10, Burns discloses:
The frame application runs on the operating unit for communication of the operating unit with the gateway (Burns, column 14, lines 56-65, The configuration application located in the host).

6.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al, US 6,047,222 in view of Ansari et al, US 2015/0347683 as applied to claim 1 above, and further in view of Lahtinen et al, US 2005/0097165 hereafter Lahtinen. 

As for claim 11, the combination of Burns and Ansari does not explicitly disclose the operating unit is an OPC server.

However, Lahtinen discloses the operating unit is an OPC server (Lahtinen, [0003], The OPC server).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Burns and Ansari with the operating unit is an OPC server as taught by Lahtinen to provide connection with a large variety of proprietary devices (Lahtinen, [0003]).

Allowable Subject Matter

7.	Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Aggarwal et al, US 2017/007830 paragraph [0022] discloses the failover system comprises a primary datacenter, a backup datacenter, and a failover module to switch the application service from the primary datacenter to the backup datacenter in response to a failover event.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469